Case: 14-13504   Date Filed: 02/02/2015   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13504
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cv-01257-VMC-MCR



BRANDON E. HACIA,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 2, 2015)

Before TJOFLAT, HULL, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 14-13504     Date Filed: 02/02/2015     Page: 2 of 7


      Brandon Hacia appeals the judgment of the District Court affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits, pursuant to 42 U.S.C. § 405(g), and supplemental security income,

pursuant to 42 U.S.C. § 1383(c)(3). The Administrative Law Judge (the “ALJ”)

who adjudicated Hacia’s claim found that he had two severe impairments: primary

generalized epilepsy and a cognitive disorder. The ALJ concluded that Hacia was

not disabled within the meaning of the Social Security Act (the “Act”), however,

and thus was not entitled to benefits under the Act because there were a significant

number of jobs that he could perform despite his impairments. Hacia requested

administrative review of the ALJ’s decision but the Appeals Council denied his

request. On judicial review, the Magistrate Judge recommended that the

Commissioner’s decision denying benefits be affirmed. The District Court adopted

the recommendation and affirmed the Commissioner’s decision.

      On appeal, Hacia argues that the ALJ failed to give sufficient weight to (1)

the opinion of his treating physician that he was unable to support himself due to

his condition, and (2) the Department of Defense’s (the “DOD”) determination that

he was entitled to medical coverage as an incapacitated adult child of a retired

service member.

      In reviewing the Commissioner’s decision to deny social security benefits in

a particular case, the district court’s inquiry in the first instance, and ours on


                                            2
              Case: 14-13504     Date Filed: 02/02/2015    Page: 3 of 7


appellate review, is limited to determining whether the Commissioner’s findings

are supported by substantial evidence and whether the Commissioner applied the

correct legal standards. See 42 U.S.C. § 405(g); Lamb v. Bowen, 847 F.2d 698,

701 (11th Cir. 1988). “Substantial evidence is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Hale v.

Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987). “It is more than a scintilla, but less

than a preponderance.” Id. “We may not decide the facts anew, reweigh the

evidence, or substitute our judgment for that of the Commissioner.” Phillips v.

Barnhart, 357 F.3d 1232, 1240 & n.8 (11th Cir. 2004) (quotation marks and

alterations omitted).

      To be eligible for disability insurance benefits and supplemental security

income under the Act, a claimant must be disabled. 42 U.S.C. §§ 423(a)(1),

1382(a)(1)–(2). Disability is defined for the purposes of the Act as the inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment that can be expected to result in death, or that has

lasted or can be expected to last for a continuous period of not less than 12 months.

42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A person will be found disabled only

if his physical or mental impairments are so severe that he cannot engage in any

kind of substantial gainful work which exists in the national economy. 42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B). The claimant bears the burden of proving that he


                                          3
              Case: 14-13504      Date Filed: 02/02/2015   Page: 4 of 7


is disabled, and thus it is his responsibility to produce evidence in support of his

claim. Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      In evaluating the evidence put forward by the claimant, the ALJ must give a

treating physician’s opinion substantial weight—unless good cause is shown to

disregard the opinion. Edwards v. Sullivan, 937 F.2d 580, 583 (11th Cir. 1991).

We have found good cause to exist where (1) the physician’s opinion was not

bolstered by the evidence, (2) the evidence supported a contrary finding, or (3) the

physician’s opinion was conclusory or inconsistent with his or her own medical

records. Phillips, 357 F.3d at 1240–41. If an ALJ determines that the opinion of

the treating physician is not entitled to substantial weight, he or she must clearly

articulate the reasons for that conclusion. Id.

      Here, the ALJ articulated several reasons supporting his decision not to give

substantial weight to the opinion of Dr. Bozorg, Hacia’s treating physician. As the

ALJ noted, the conclusions expressed by Dr. Bozorg in a Residual Function

Capacity (“RFC”) questionnaire were not only internally inconsistent but they

were also unsupported—even contradicted—by Dr. Bozorg’s treating notes in

Hacia’s medical records. For example, the questionnaire states that Hacia was

experiencing an average of one seizure a month without any precipitating factors,

but Dr. Borzog noted in his treating records that Hacia’s seizures were controllable

with medication and opined that the seizures were due to Hacia’s noncompliance


                                           4
                Case: 14-13504        Date Filed: 02/02/2015       Page: 5 of 7


with his prescribed medication regimen. Upon reviewing the record, we cannot

say that the ALJ’s conclusion that good cause existed to discount Dr. Bozorg’s

opinion lacked substantial support.1

       Hacia’s second argument fares little better. A finding of disability by

another agency is not binding on the Commissioner, although we have held that it

should be given great weight. Bloodsworth v. Heckler, 703 F.2d 1233, 1241 (11th

Cir. 1983); see also 20 C.F.R. §§ 404.1504, 416.904 (stating that a determination

of disability by another agency is not binding on the Social Security

Administration). Nor, if the other agency’s standard for determining disability

deviates substantially from the Commissioner’s standard, is it error for the ALJ to

give the agency’s finding less than substantial weight. Cf. Falcon v. Heckler, 732

F.2d 827, 831 (11th Cir. 1984) (finding that an ALJ should have given great weight

to a state agency’s disability standard because it had been construed similarly to

the Commissioner’s disability standard).

       Here, the ALJ specifically considered the DOD’s determination that Hacia

was an incapacitated adult child of a retired service member but found, albeit with

little explanation, that the DOD’s standard was “more lenient” than the disability


       1
         Hacia argues that it is unreasonable to assume that a doctor would make false
statements at his patient’s behest. We note in this regard that within one day of completing the
RFC questionnaire at issue, Dr. Bozorg observed in his treatment notes that Hacia had been
experiencing monthly breakthrough seizures but he and his mother had not been promptly
reporting them to Dr. Bozorg because they were hoping Hacia would qualify for disability and
did not think he would qualify unless he was having regular seizures.
                                                5
              Case: 14-13504     Date Filed: 02/02/2015    Page: 6 of 7


standard imposed by social security law and thus gave it limited weight. Hacia

appears to contend that the ALJ erred because he did not sufficiently discuss how

the DOD’s standard differed from the Commissioner’s standard or support that

conclusion with substantial evidence.

      Hacia fails to cite us to any binding precedent holding that an ALJ must

make detailed findings in support of his conclusion that the relative disability

standards differ. The ALJ’s decision reflects that he considered both standards,

determined that the DOD’s disability standard was lower than that of the

Commissioner, and thus assigned limited weight to the DOD’s determination. This

was not error. See Pearson v. Astrue, 271 F. App’x 979, 981 (11th Cir. 2008) (per

curiam) (affirming denial of benefits despite a finding by the Department of

Veteran’s Affairs that claimant was disabled where ALJ “considered the rating in

his decision and correctly explained that a claimant had to satisfy a more stringent

standard to be found disabled under the [SSA]”).

      Moreover, upon reviewing the record, we find substantial support for the

ALJ’s determination that the DOD’s standard was more lenient than the

Commissioner’s standard. Based on the evidence submitted by Hacia, it appears

that to obtain continued insurance coverage as an incapacitated dependent under

DOD regulations, a claimant need only submit a current physician’s statement to

that effect. By comparison, the Commissioner evaluates a disability claim with an


                                          6
              Case: 14-13504     Date Filed: 02/02/2015    Page: 7 of 7


in-depth five-step sequential process, 20 C.F.R. §§ 404.1520(a), 416.920(a), and

reviews a variety of medical and non-medical evidence in making a final

determination, see 20 C.F.R. §§ 404.1512(a)–(c), 416.912(a)–(c). Notably, a

physician’s statement that an individual is incapacitated or disabled is not

dispositive. 20 C.F.R. §§ 404.1527(d), 416.927(d).

      In sum, we find that the ALJ applied the correct legal standards in reaching

his decision that Hacia was not entitled to disability insurance benefits or

supplemental security income and that this conclusion finds substantial support in

the record. Accordingly, we AFFIRM.




                                          7